76 F.3d 386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry D. HINES, Plaintiff-Appellant,v.Constance PICCIANO, Defendant-Appellee.
No. 95-15483.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Larry D. Hines, a California state prisoner, appeals pro se the district court's dismissal as frivolous of his 42 U.S.C. § 1983 action alleging that California Deputy Attorney General Constance L. Picciano violated his civil rights by removing an action he filed in state court to federal district court.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the magistrate's findings and recommendations, which the district court adopted in full.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3